DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on February 18, May 17, June 7, and June 30 of the year 2021 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The purpose of the examiner’s amendment was to correct informalities in the claims in order to place this application in condition for allowance.
The application has been amended as follows:
Claim 2: “Error! Reference source not found.” after “1” has been deleted.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed electric meter socket in combination as claimed including:
One or more third connection points within the electric meter socket configured to form an electrical connection of neutral wires of the electric distribution system, the DER device, and a load; and
A controllable electrical disconnect switch configured to connect and disconnect the DER device from the electric distribution system based on power production or consumption requirements of the electric distribution system and the DER device.
With regard to claim 4, the prior art does not teach, suggest or render obvious the claimed system for connecting and metering distributed energy resource devices in combination as claimed including an electric meter socket comprising:
One or more third connection points within the electric meter socket configured to form an electrical connection of neutral wires of the electric distribution system, the DER device, and a load; and
A plurality of receptacles, each of the plurality of receptacles electrically connected to a corresponding connection point and configured to accept a mating connector of the electric meter.
In addition, with regard to claims 1 and 4, please review applicant’ arguments from the last paragraph at page 8 of 11 to the third paragraph at page 10 of 11 of the Remarks in the parent application (Serial No. 16/244,701) filed on October 19, 2020 for more details of the examiner’s statement of reasons for allowance.
With regard to claims 2, 3 and 5-9, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858